Citation Nr: 0419869	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  01-00 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to restoration of a 40 percent rating for 
psoriatic arthritis of multiple joints with fibromyalgia of 
plantar foot tendons for the period from September 1, 2000, 
through March 10, 2004.

2.  Entitlement to a rating in excess of 40 percent for 
psoriatic arthritis of multiple joints with fibromyalgia of 
plantar foot tendons.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from October 1992 to 
September 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2000 rating decision by the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  This case was before the Board in 
October 2003 when it was remanded for additional development.

The issue of entitlement to a rating in excess of 40 percent 
for psoriatic arthritis of multiple joints with fibromyalgia 
of plantar foot tendons is addressed in the REMAND that 
follows the order section of this decision.  


FINDINGS OF FACT

1.  In March 1998, the RO granted service connection for 
psoriatic arthritis of multiple joints with fibromyalgia of 
plantar foot tendons, and assigned a 40 percent rating, 
effective from September 17, 1997; the evaluation was based 
on a December 1997 VA examination report.

2.  Following VA examination in February 2000, the RO 
proposed reducing the veteran's evaluation for his service-
connected psoriatic arthritis of multiple joints with 
fibromyalgia of plantar foot tendons from 40 percent to 10 
percent in a March 2000 rating decision.  

3.  By rating decision dated in May 2000, the RO reduced the 
veteran's 40 percent evaluation for his psoriatic arthritis 
of multiple joints with fibromyalgia of plantar foot tendons 
to 10 percent, effective September 1, 2000.

4.  By rating decision dated in July 2003, the RO found clear 
and unmistakable error in a prior rating decision; the RO 
assigned a 20 percent evaluation for the veteran's psoriatic 
arthritis of multiple joints with fibromyalgia of plantar 
foot tendons, effective September 1, 2000.

5.  By rating decision dated in March 2004, the RO granted an 
increased rating of 40 percent for the veteran's psoriatic 
arthritis of multiple joints with fibromyalgia of plantar 
foot tendons, effective from March 11, 2004; the evaluation 
was based on a March 2004 VA examination report.

6.  The evidence of record at the time of the reduction did 
not demonstrate improvement in the veteran's service-
connected disability as to warrant reduction in the assigned 
40 percent disability rating.


CONCLUSION OF LAW

The May 2000 rating reduction from 40 percent to 20 percent 
was not in accordance with the law, and the veteran is 
entitled to restoration of a 40 percent disability rating for 
psoriatic arthritis of multiple joints with fibromyalgia of 
plantar foot tendons for the period from September 1, 2000, 
through March 10, 2004.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.344; 4.71a, Diagnostic Codes 5002, 5009 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law and codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In additions, 
regulations implementing the VCAA were published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the appellant provide any evidence in the his possession 
that pertains to the claim.  

With regard to the veteran's claim for restoration, the Board 
has found the evidence and information currently of record to 
be sufficient to substantiate the veteran's claim.  
Therefore, no further development is required to comply with 
the VCAA or the implementing regulations.

Factual Background

By rating action dated in March 1998, the RO granted the 
veteran's claim of entitlement to service connection for 
psoriatic arthritis of multiple joints with fibromyalgia of 
plantar foot tendons.  A 40 percent evaluation was assigned, 
effective September 17, 1997.  

The grant of a 40 percent evaluation was based, in part, on a 
December 1997 VA examination report, which notes the 
veteran's complaints of pain in his legs, left shoulder, 
toes, right wrist and knees.  The veteran indicated that he 
was able to make it through the day's activities by taking 
Motrin and methotrexate.  Upon examination, the veteran 
appeared to be in distress as he walked on a flat surface 
without shoes.  The veteran was able to touch his toes with 
his knees in an extended position.  He was able to squat 
down.  He found it very difficult to walk and to invert or 
evert his feet.  Motion of the toes was limited.  He had 
normal flexion and extension of his right digits; however, 
the left had absent flexion by 15 to 20 degrees, and 
extension was off by 10 degrees.  Passive ankle motion was 
within normal range.  Straight leg raising was carried out to 
90 degrees bilaterally; however, the veteran had discomfort 
in the knees in attempting to abduct and adduct his flexed 
knees on the abdomen.  The lower extremities were noted to be 
equal in length.  Neurological examination revealed 
hyperactive knee and ankle jerks bilaterally.  There was no 
Babinski's response on the plantar surface of the left foot.  
There was no evidence of muscle atrophy or limitation of 
joint motion in the upper extremities.  The diagnostic 
impression included psoriatic arthritis of multiple joints 
and fibromyalgia of the left plantar foot tendons.

In February 2000, the veteran underwent VA examinations to 
determine the severity of his service-connected disability.  
There is a notation in the file that the veteran's claims 
folder was not made available to the VA examiners in 
conjunction with these examinations.  A special feet 
examination report notes the veteran's complaints of pain, 
weakness, stiffness, swelling, redness, fatigability and lack 
of endurance in his feet.  He reported taking a self-
injection medication, Enbrel, twice a week, as well as Motrin 
as needed.  He reported flare-ups of his foot condition, to 
include increased pain, limitation of motion and functional 
loss, occurring twice a week and lasting 2-3 days.  The 
veteran stated that his foot disability did not interfere 
with his job as a machinist or his daily activities, except 
that he was in a great deal of pain.  Upon examination, there 
was no swelling, inflammation, or erythema in the feet.  
There was mild to moderate tenderness on compression.  The 
veteran was able to stand, squat, supinate and pronate 
without any difficulty.  The examiner noted that prior X-rays 
in 1998 were unremarkable; however, no up to date X-rays were 
taken at the time of examination.  The examiner opined that 
no pathology of the feet was seen on examination.  A special 
joints examination report notes the veteran's complaints of 
pain and stiffness in the knees, shoulders and ankles, as 
well as weakness in the shoulders and swelling in the 
shoulders and knees.  The veteran reported current treatment 
with self-injections of Enbrel twice a week as well as Motrin 
as needed.  Upon examination, there was no loss of range of 
motion, swelling, erythema, or inflammation in the ankles, 
shoulders, or knees.  X-rays of the left ankle and left 
shoulder were normal.  The examiner noted that there was no 
evidence of arthritis by X-ray or examination.

Based on the above examination report, the RO, in a March 
2000 rating decision, proposed to reduce the evaluation 
assigned the veteran's psoriatic arthritis of multiple joints 
with fibromyalgia of plantar foot tendons from 40 percent to 
10 percent disabling.  The veteran was advised in a letter 
dated in April 2000 of the proposed rating reduction, and 
informed that he could submit evidence showing that his 
psoriatic arthritis of multiple joints with fibromyalgia of 
plantar foot tendons had not improved and/or request a 
hearing within 60 days of the proposed rating reduction.

In a statement received by the RO in May 2000, the veteran 
complained that the February 2000 VA examination was 
inadequate and cursory.  He further complained that the 
examiner did not review his claims folder in conjunction with 
the examination.  He stated that his private rheumatologist 
had noted that his service-connected disability had increased 
in severity and had spread to other joints, including his 
back.  In support of his contentions, he submitted private 
treatment records dated from 1999 to 2000, which document the 
veteran's ongoing treatment for psoriatic arthritis.  X-rays 
revealed degenerative changes in the thoracic spine and 
cortical erosion at the left first proximal phalanx of the 
foot.  In August 1999, the veteran complained of pain at the 
bottom of his feet.  Examination revealed no tenderness, 
limitation of motion, or swelling in the upper extremities; 
there was 1+ tenderness in the metatarsophlangeal joints 
bilaterally.  His private physician noted that he was doing 
well on Enbrel.  In January 2000, the veteran's physician 
noted that the veteran had to stop taking Enbrel due to 
severe headaches.  He was no longer able to exercise on a 
regular basis.  He described swelling in the whole left foot 
and morning stiffness for 1-2 hours in the left foot.  Upon 
examination, there was tenderness in the left midfoot, but no 
swelling or warmth.  In April 2000, the veteran complained of 
pain in his back, under his shoulder blade, in the left first 
metacarpalphalangeal joint and the metatarsophalangeal joints 
bilaterally.  The veteran also complained of swelling in the 
left wrist and theft thumb with intermittent numbness.  His 
rheumatologist noted that he was taking Enbrel and Motrin.  
Examination of the spine was within normal limits.

By rating decision dated in May 2000, based on the above 
evidence, the RO reduced the evaluation for the veteran's 
service-connected psoriatic arthritis of multiple joints with 
fibromyalgia of plantar foot tendons from 40 percent to 10 
percent disabling, effective September 1, 2000.  The veteran 
was notified of this decision by letter dated in June 2000.

By rating decision dated in July 2003, the RO found clear and 
unmistakable error in a prior rating decision; the RO 
assigned a 20 percent evaluation for the veteran's psoriatic 
arthritis of multiple joints with fibromyalgia of plantar 
foot tendons, effective September 1, 2000.

Analysis

When reduction in the evaluation of a service-connected 
disability is contemplated and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his latest 
address of record of the contemplated action and furnished 
detailed reasons therefor.  The beneficiary must be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level.  38 C.F.R. § 3.105(e).

In addition, 38 C.F.R. § 3.344 provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
It is essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations which 
are less thorough than those on which payments were 
originally based will not be used as a basis for reduction.  
Ratings for diseases subject to temporary or episodic 
improvement will not be reduced on the basis of any one 
examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a).  

However, the provisions of 38 C.F.R. § 3.344(c) specify that 
the above considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  Therefore, 
reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.  38 
C.F.R. § 3.344.

In the case at hand, the veteran's rating of 40 percent for 
his psoriatic arthritis of multiple joints with fibromyalgia 
of plantar foot tendons was in effect from September 17, 
1997, until September 1, 2000.  That period is less than five 
years.  Therefore, the provisions of 38 C.F.R. § 3.344(a) and 
(b) regarding stabilization of disability ratings do not 
apply.  38 C.F.R. § 3.344(c).  

As discussed above, Congress has provided that a veteran's 
disability rating shall not be reduced unless an improvement 
in the disability is shown to have occurred.  38 U.S.C.A. § 
1155; 38 C.F.R. § 3.344.  After reviewing the record, the 
Board finds that the medical evidence upon which the rating 
was reduced did not establish that the veteran's service-
connected psoriatic arthritis of multiple joints with 
fibromyalgia of plantar foot tendons had improved to the 
extent that it was no longer 40 percent disabling.

The veteran's 40 percent evaluation was provided under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5009.  Under 
that Code, arthritis, other types, is rated as rheumatoid 
arthritis under Code 5002.  38 C.F.R. § 4.71a, Diagnostic 
Code 5009.  Under Code 5002, a 20 percent rating is assigned 
for manifestations consisting of one or two exacerbations per 
year in a well-established diagnosis.  Rheumatoid arthritis 
with symptom combinations productive of definite impairment 
of health objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year warrants a 40 percent evaluation.  Rheumatoid arthritis, 
as an active process, warrants a 60 percent evaluation where 
the evidence demonstrates symptomatology less than the 
criteria for 100 percent, but with weight loss and anemia 
productive of severe impairment of health or severely 
incapacitating exacerbation occurring 4 or more times a year, 
or a lesser number over prolonged periods.  A 100 percent 
evaluation is warranted for constitutional manifestations 
associated with active joint involvement, totally 
incapacitating.  Residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, are rated under the 
appropriate diagnostic codes for the specific joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5002.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  A Note to 
Diagnostic Code 5002 provides that the ratings for the active 
process will not be combined with the residual ratings for 
limitation of motion or ankylosis; the higher evaluation 
shall be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5002.

When the RO originally granted service connection and a 40 
percent rating for the veteran's psoriatic arthritis, the 
evaluation was based on a December 1997 VA examination 
report.  The examination report notes the veteran's 
complaints of pain in his joints, however, he indicated that 
he was able to make it through the day's activities by taking 
medication.  Upon examination, the veteran was able to touch 
his toes and squat.  He had problems walking, as well as 
inverting and everting his feet.  Motion of the toes was 
limited, but motion of the ankles was within normal limits.  
There was no Babinski's response on the plantar surface of 
the left foot.  

The May 2000 rating decision reducing the rating assigned for 
the veteran's psoriatic arthritis to 10 percent relied on the 
reports of February 2000 VA examinations.  (Parenthetically, 
the Board notes that in July 2003, the evaluation was changed 
to 20 percent based on a finding of clear and unmistakable 
error.)  The February 2000 reports of examination reflects 
that that the veteran complained of pain, weakness, 
stiffness, swelling, fatigability and lack of endurance in 
his feet, as well as similar symptoms in his knees, shoulders 
and ankles, but indicated that he was still able to manage 
his daily activities.  These complaints are essentially the 
same as those complaints noted in December 1997.  In 
addition, the veteran described flare-ups of his foot 
condition, occurring twice a week and lasting 2-3 days.  This 
represents an increase in the veteran's symptoms since 
December 1997.  The examiner did not comment on the range of 
motion of the veteran's toes or the presence or absence of 
Babinski's response.  

Furthermore, in reviewing the reports of the February 2000 VA 
medical examinations, the Board does not find adequate 
discussion of all applicable rating criteria.  The February 
2000 examination reports do not discuss the presence or 
absence of incapacitating episodes, weight loss, anemia, or 
other specific criteria found in the rating code.  No X-rays 
of the feet were taken in conjunction with the examinations.  
If an examination report does not contain sufficient detail, 
the RO is obligated to return the report as insufficient for 
ratings purposes.  38 C.F.R. § 4.2; Tucker v. Derwinski, 2 
Vet. App. 201, 203 (1992).  In the present case, the RO 
should not have used the incomplete February 2000 examination 
report as the basis for reduction of the veteran's disability 
rating.  Without an adequate examination, it could not be 
determined whether there had been improvement in the 
veteran's condition.

Finally, the Board points out that the February 2000 VA 
examination did not included a review of the veteran's claims 
files.  See Tucker, supra (reversing VA's reduction of an 
appellant's schedular rating based on examination report 
which did not include a review of the claims file by the 
examiner).  Consequently, restoration of the 40 percent 
rating for psoriatic arthritis of multiple joints with 
fibromyalgia of plantar foot tendons is warranted for the 
period from September 1, 2000, through March 10, 2004.  


ORDER

Restoration of the 40 percent rating for psoriatic arthritis 
of multiple joints with fibromyalgia of plantar foot tendons 
is granted, effective from September 1, 2000, through March 
10, 2004.  To this extent only, the appeal is granted.




REMAND

The Board is of the opinion that further development of the 
record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to his 
claim for an increased rating for psoriatic arthritis of 
multiple joints with fibromyalgia of plantar foot tendons.

In the October 2003 Remand, the RO was directed, in part, to 
obtain a VA medial opinion as to the current severity of the 
veteran's service-connected psoriatic arthritis of multiple 
joints with fibromyalgia of plantar foot tendons.  
Specifically, the examiner was to: provide an opinion as to 
whether the veteran experiences incapacitating exacerbations 
due to the psoriatic arthritis; identify all current 
manifestations of the veteran's fibromyalgia of plantar foot 
tendons, as well as all functional impairment due to this 
condition; and provide an opinion concerning the impact of 
the disability on the veteran's ability to work.

The Board notes that the veteran did undergo a VA examination 
in March 2004.  The examiner noted that the veteran's 
service-connected psoriatic arthritis was an active process 
and caused definite impairment of health.  However, the 
examiner failed to state whether the veteran experiences 
incapacitating exacerbations due to the psoriatic arthritis, 
and, if so, the frequency of the exacerbations.  The examiner 
did not specify the current manifestations of the veteran's 
fibromyalgia of plantar foot tendons, as well as all 
functional impairment due to this condition.  Furthermore, 
although the veteran reported that he had to quit his job in 
October 2003 because he was unable to stand for the amount of 
time required by the job, the examiner failed to provide an 
opinion concerning the impact of the veteran's service-
connected disability on his ability to work.  Therefore, the 
VA examination report is not adequate for adjudication 
purposes.

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  The Board regrets any further delay in 
this case.  However, in view of the RO's failure to follow 
the directives in the October 2003 Remand, the Board 
concludes that additional development of the record is 
required prior to appellate disposition.

Accordingly, the case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
actions: 

1.  The RO should arrange for a VA 
examination by an examiner with 
appropriate expertise to determine the 
current severity of the veteran's 
service-connected psoriatic arthritis of 
multiple joints with fibromyalgia of 
plantar foot tendons.  The veteran should 
be properly notified of the date, time, 
and place of the examination in writing, 
and informed of the consequences of his 
failure to appear without good cause.  
The claims files, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.

The examiner should provide opinions as 
to the following:

a.  Is the veteran's service-connected 
psoriatic arthritis an active or an 
inactive process?

b.  If the psoriatic arthritis is an 
active process, does the psoriatic 
arthritis cause definite impairment of 
health, severe impairment of health, or 
total incapacitation?  Does the veteran 
experience incapacitating exacerbations 
due to the psoriatic arthritis?  If so, 
what is the frequency of the 
exacerbations?

In addition, the examiner should identify 
each joint in which there is active 
psoriatic arthritis or chronic residuals 
of psoriatic arthritis.  For each such 
joint, the examiner should report the 
range of motion, identify the specific 
excursion(s) of motion, if any, 
accompanied by pain, and identify any 
objective evidence of pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.

Similarly, the examiner should identify 
all current manifestations of the 
veteran's fibromyalgia of plantar foot 
tendons, as well as all functional 
impairment due to this condition.

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work. The rationale for all opinions 
expressed should also be provided.

2.  The RO should also undertake any 
other development it determines is 
required under the VCAA and the 
implementing regulations.

3.  The RO should then readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence and without 
regard to any prior decisions on the 
claim.  In evaluating the veteran's 
service-connected psoriatic arthritis of 
multiple joints with fibromyalgia of 
plantar foot tendons, the RO should 
consider whether the case should be 
forwarded to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1).  
Should submission under § 3.321(b)(1) be 
deemed unwarranted, the reasons for this 
decision should be set forth.

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue to the 
veteran and his representative a 
Supplemental Statement of the Case and 
afford them the appropriate opportunity 
for response thereto.  Thereafter, the 
case should be returned to the Board for 
further appellate action, if otherwise in 
order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



